Order filed October 22, 2020.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-20-00162-CV
                                    ____________

                      KAREN ACKERMANN, Appellant

                                         V.

  PREVENTATIVE PEST CONTROL HOUSTON, LLC AND NICHOLAS
                  ANTHONY CHARLES, Appellees


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-01076

                                      ORDER

      On June 24, 2020, appellant filed a brief that is not in compliance with the
Texas Rules of Appellate Procedure. In the brief appellant has neither supported
the statement of facts with record references nor supported the argument section
with citations to the record. See Tex. R. App. P. 38.1(g) and (i). These deficits
render the brief unacceptable.

      Accordingly, we order appellant’s brief filed June 24, 2020, stricken and we
order appellant to file a brief that complies with the Texas Rules of Appellate
Procedure within ten (10) days of the filing of the reporter’s record. See Tex. R.
App. P. 38.1.
      If appellant files another brief that does not comply with Rule 38, the court
may strike that brief, prohibit appellant from filing another, and proceed as if
appellant had failed to file a brief at all. See Tex. R. App. P. 38.9(a). Under Texas
Rule of Appellate Procedure 38.8(a), where an appellant has failed to file a brief,
we may dismiss the appeal for want of prosecution. If appellant fails to timely file
a complying brief in accordance with Rule 38, the appeal will be dismissed for
want of prosecution. See Tex. R. App. P. 38.8(a)(1).

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Bourliot.